DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 21 is directed to system for controlling display on one or more display monitors of an electronic gaming device, the system comprising: at least one processor; and at least one memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: causing display of a character on the one or more display monitors of the electronic gaming device, the character being persisted on the one or more display monitors between spins of a process; causing display of a symbol display area on the one or more display monitors of the electronic gaming device, the symbol display area having a number of rows and a plurality of reels, the symbol display area enclosing symbol locations for each of the plurality of reels; and for each of the spins of the process: based at least in part on results of evaluating criteria that define interactions between the character and the symbol display area; and causing a symbol array to be displayed, on the one or more display monitors, in the symbol display area at the symbol locations enclosed by the symbol display area.   
More specifically, regarding independent Claim 21, none of the cited prior art discloses or teaches a selecting between: causing display, on the one or more display monitors, of a partial interaction between the character and the symbol display area, the partial interaction including an initial portion of the complete interaction but stopping before the character or the item of the 
The closest prior art of record, Kitamura et al. (US 2017/0092050) discloses an animation during spins the process: based at least in part on results of evaluating criteria that define interactions between an interactive object and the symbol display area a complete interaction between the virtual object and the symbol display area in which the virtual object or an item of the virtual object contacts the symbol display area thereby implying that the virtual object has caused an action to occur that affects one or more symbols in the symbol display area (see Kitamura, 0239, 0244-0247, 0250) and skipping display of any of the interactions between the virtual object and the symbol display area.  However, Kitamura does not fairly teach or suggest “causing display, on the one or more display monitors, of a partial interaction between the character and the symbol display area including an initial portion of the complete interaction but stopping before the character or the item of the character contacts the symbol display area, wherein the action does not occur.   Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claim 21 (along with their respective dependent Claims 22-40) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715